Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Action is in response to application17/231,196 filed on 04/15/2021. This communication is the first action on the merits.

Status of Claims
Claims 1-7 are currently pending and have been rejected as follows.

Priority
Applicant’s foreign priority claim to application JP2020-080816 filed 04/30/2020 is acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

IDS
The information disclosure statement filed on 04/15/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented an apparatus, system, and non-transitory computer executable medium for identifying information to be aggregated in reports and outputting reports of the information. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely an “apparatus” (claims 1-5), “system” (claim 6), and “non-transitory computer executable medium” (claim 7).
Step 2A – Prong 1: Claims 1-7 are found to recite limitations that set forth the abstract idea(s), namely:
In claims 1 and 7: 
identify a particular data item as a basis for aggregation of a report to be output, 5based on aggregation basis information that indicates one or more data items usable as bases for aggregating data to be contained in the report, among data available to a user, the data available to the user being identified based on service contract information that indicates one or more services available to the user and data definition information that indicates data generated for each of the one or more services;  10
output the report aggregated using the identified particular data item as the basis.  
In claim 6: 
select a data item …and display a report output 
select the a data item based on aggregation basis information that indicates one or more data items usable as bases for aggregating data to be contained in the report, among data available to a user, the data available to the user being identified based on service contract information that indicates one or more services available to the user and data definition information that indicates data generated for each of the one or more services, 
identify the selected data item as a particular data item as a basis for aggregation of the report to be output, and 
output …the report aggregated using the identified particular data item as the basis.  
Dependent claims 2-5 recite the same or similar abstract idea(s) as independent claim 1 with merely a further recitation of data characterization or additional considerations and analyses that are further part of the abstract idea including:
Claim 2: identify a particular report available to the user based on the service contract 15information and report definition information that defines, for each of one or more reports, a service to be subscribed; identify the particular data item as the basis for aggregation of the identified particular report; and output the identified particular report. 
Claim 3: wherein the report definition information includes a report that requires subscriptions to a plurality of services including at least any one of the one or more services.  25C
Claim 4: identify a plurality of particular data items as bases for aggregation of the report to be output, based on the aggregation basis information, among a plurality of data items including the one or more data items, the plurality of data items being identified based on the service 30contract information and the data definition information; and output the report aggregated using the identified plurality of particular data items as bases.  
Claim 5: …display 18Client Ref. No. FN202100305 information indicating a service to be subscribed to enable a usage of the one or more data items indicated by the aggregation basis information, based on the service contract information and the data definition information.  

The identified limitations in claims 1-7 falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claims are found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims recite steps directed to identifying information and generating reports based on service contracts and regarding user use of the data items and provided services and displaying information of [suggested] service(s) the user can subscribe to/purchase (claim 5), e.g. advertising or marketing/sales activity, (e.g. Fig. 15); and
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recite steps that merely amount to data observations, evaluations, judgements and/or opinions capable of being performed mentally and/or with the aid of pen and paper. 
Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“An information processing apparatus comprising circuitry configured to:” (claims 1-5), “A non-transitory computer-executable medium storing a program storing instructions which, when executed by a computer, causes the computer to” (claim 7), and “wherein 35the circuitry is further configured to control a terminal operated by the user to display 18Client Ref. No. FN202100305 information” (claim 5), however the additional elements are found to merely amount to generic computer components of a general purpose computer used to “apply” the abstract (MPEP 2106.05(f)) and thus fail to integrate the abstract idea into a practical application; 
In claim 6: “A service integrated system comprising: a terminal including first circuitry; and an information processing apparatus including second circuitry, the first circuitry being configured to select a data item in response to a user operation, and display a report output from the information processing apparatus, the second circuitry being configured to cause the first circuitry of the terminal to select … and output to the terminal …” however the additional elements are found to be merely the use of a general purpose computer system as a tool to “apply” the abstract idea in a technological environment (MPEP 2106.05(f)) and/or at most amount to sending and receiving information between the terminal and apparatus in order to receive user input and output data for display to the user which is merely insignificant extra-solution activity, e.g. data gathering and output, (MPEP 2106.05(g)) and therefore the additional elements fail to integrate the abstract idea into a practical application. 
Step 2B: Claims 1-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and performs insignificant extra-solution activity, i.e. sending and receiving data between the apparatus and terminal (claim 6) (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to outputting reports based on identified data items. 
	Claims 1-7 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.














Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. US20170212714A1 (hereinafter “Watanabe”).
Claim 1,
Watanabe teaches: An information processing apparatus comprising circuitry configured to: (at least Fig. 1-6; [0056]-[0058] describing computer system)
identify a particular data item as a basis for aggregation of a report to be output, 5based on aggregation basis information that indicates one or more data items usable as bases for aggregating data to be contained in the report, among data available to a user, the data available to the user being identified based on service contract information that indicates one or more services available to the user and data definition information that indicates data generated for each of the one or more services; (Fig. 6-7 describing the data the generated reports/content are based on, e.g. apparatus usage information “31”, fixed apparatus info, e.g. IDs, “31”, and contract info for respective apparatuses “32”; Fig. 13-14 showing exemplary reports/content; [0078]: Then, the content generating unit 38 of the content center 3 generates, based on the apparatus information stored in the apparatus information storage unit 31, the content item with reference to the contract information stored in the contract information storage unit 32, and stores it in the content storage area 34 (step S14). For example, electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.”; [0079]-[0080] describing examples of the data items, identified/retrieved from storage and included in the reports/content; [0083])
10output the report aggregated using the identified particular data item as the basis. (Fig. 13-14; Fig. 12: “S18”; [0073]: “and thereby distributes the content data to the electronic apparatus 1 which meets the condition 1.”;  [0074]; [0083]-[0084]: retrieves the content item (for example, the usage situation report) from the content storage area 34 to transmit it to the electronic apparatus 1 identified by the apparatus ID (step S17). Upon receiving the content item (data), the electronic apparatus 1 displays the content item) 

Claim 7 recites the same or substantially similar claim limitations as independent claim 1 merely further reciting “A non-transitory computer-executable medium storing a program storing instructions which, when executed by a computer, causes the computer to:” also taught by Watanabe describing implementing the described method(s) on a computer system ([0056]-[0058]; Fig. 1-4) and thus claim 7 is rejected under 102 for the same reasons as described above for representative claim 1. 

Claim 2,
Watanabe further teaches: wherein the circuitry is further configured to: 
identify a particular report available to the user based on the service contract 15information and report definition information that defines, for each of one or more reports, a service to be subscribed; (Fig. 12: “S15”->”S16”; [0064]: Specifically, the condition 1 is met when a remote service contract and an automatic toner delivery contract are concluded in the contract information, while condition 2 is met when the remote service contract is contracted and the automatic toner delivery contract is not concluded in the contract information.; [0065]; [0082]: In a case where any apparatus ID meets the content distribution condition, the condition comparison processing unit 37 of the content center 3 requests the content distribution processing unit 39 to distribute the content item (step S16).)
identify the particular data item as the basis for aggregation of the identified particular report; and (Fig. 12: “S16”-> “S17”; [0073]: “the content center 3 of the present embodiment searches for the electronic apparatus 1 which meets the condition 1 from the electronic apparatuses 1A, 1B, 1C, etc., and thereby distributes the content data to the electronic apparatus 1 which meets the condition 1.; [0074]; [0078]:  For example, electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.; [0083]: In response to the request, the content distribution processing unit 39 of the content center 3 retrieves the content item (for example, the usage situation report) from the content storage area 34)
output the identified particular report.  (Fig. 13-14; Fig. 12: “S18”; [0073]: “and thereby distributes the content data to the electronic apparatus 1 which meets the condition 1.”;  [0074]; [0083]-[0084]: retrieves the content item (for example, the usage situation report) from the content storage area 34 to transmit it to the electronic apparatus 1 identified by the apparatus ID (step S17). Upon receiving the content item (data), the electronic apparatus 1 displays the content item)

Claim 3,
Watanabe further teaches: wherein the report definition information includes a report that requires subscriptions to a plurality of services including at least any one of the one or more services.  ([0064]: “Specifically, the condition 1 is met when a remote service contract and an automatic toner delivery contract are concluded in the contract information,” Fig. 8; Fig. 7: “32” and [0063]: “The contract information includes conclusion states corresponding to the respective apparatus IDs indicating whether the contract or contract option has been contracted, where the conclusion states are indicating those of the maintenance contract, the contract option for automatically ordering consumables, the reporting usage situation, the automatic counter checking, and the like,”)


Claim 5,
Watanabe further teaches: wherein the circuitry is further configured to control a terminal operated by the user to display information indicating a service to be subscribed to enable a usage of the one or more data items indicated by the aggregation basis information, based on the service contract information and the data definition information. (Fig. 11; [0064]: while condition 2 is met when the remote service contract is contracted and the automatic toner delivery contract is not concluded in the contract information.; [0072]: For example, the automatic delivery fosterage data 93 shown in FIG. 11 is distributed to the electronic apparatus 1 corresponding to the apparatus ID “1004” and displayed. The automatic delivery fosterage data 93 indicates advantages of the automatic toner delivery.; [0074]: In the present embodiment, the electronic apparatus 1 corresponding to the apparatus ID “1004” meets the condition 2. Therefore, the automatic delivery fosterage data 93 that is associated with the apparatus ID “1004” are distributed to the electronic apparatus 1 corresponding to the apparatus ID “1004”.; Fig. 8 :”33”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Watanabe et al. US20170212714A1 (hereinafter “Watanabe”) in view of
Marston et al. US9352951B2 (hereinafter “Marston”).
Claim 4,
Watanabe further teaches: wherein the circuitry is further configured to: 
identify a plurality of particular data items as bases for aggregation of [reports] to be output, based on the aggregation basis information, among a plurality of data items including the one or more data items, the plurality of data items being identified based on the service contract information and the data definition information; (Fig. 13-14; [0078]: Then, the content generating unit 38 of the content center 3 generates, based on the apparatus information stored in the apparatus information storage unit 31, the content item with reference to the contract information stored in the contract information storage unit 32, and stores it in the content storage area 34 (step S14). For example, electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.; [0083]) 
output the report … (Fig. 13-14; Fig. 12: “S18”; [0073]: “and thereby distributes the content data to the electronic apparatus 1 which meets the condition 1.”;  [0074]; [0083]-[0084]: retrieves the content item (for example, the usage situation report) from the content storage area 34 to transmit it to the electronic apparatus 1 identified by the apparatus ID (step S17). Upon receiving the content item (data), the electronic apparatus 1 displays the content item)
Watanabe describes identifying/selecting multiple apparatuses to generate content/reports for as described above, and generating reports of usage data that includes data items for multiple functions of the apparatus, e.g. Fig. 13 and [0079]: “The output situations of respective functions
includes a breakdown of the output sheets of the respective functions ( copy, printer, etc.),”, however Watanabe fails to clearly articulate that a single report is generated based on multiple identified bases, e.g. a report of multiple selected/identified apparatus’ usage data, i.e.: 
identify a plurality of particular data items as bases for aggregation of a report to be output… (bold emphasis added)
output the report aggregated using the identified plurality of particular data items as bases. (bold emphasis added)
Marston however, in analogous art of report generation, teaches the generation of reports based on identifying/ selecting a plurality of items to serve as bases, i.e.: 
identify a plurality of particular data items as bases for aggregation of a report to be output… (bold emphasis added) ; and output the report aggregated using the identified plurality of particular data items as bases. (bold emphasis added) (c.15:30-c.17:10 and Fig. 25-27 describing report functionality including customization of reports based on user selection of bases for the report including selection of multiple devices, e.g. “All Tanks”, e.g. see c.15:45-51: “ Report selection screen 400 includes a plurality of report icons 402 which correspond to the report options available to the user depending upon the software options included in console 12 and the configuration of system 10.” ; c.15: 34-38: “In general, reports function screen 384 permits the user to generate any of a plurality of system 10 and application reports as described below.”; c.16:21-30: “Device selection screen 410 includes a plurality of device icons 412 which correspond to the plurality of devices included in system 10…. When the user selects a device icon 412, reports function screen 384 is again displayed and device button 390 is populated with name of the selected device icon 412 (in the example of FIG. 25, "All Tanks").”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Watanabe’s service contract based report generation, as described above, to include identifying multiple data items to serve as bases for the report in view of Marston with the motivation to provide a greater variety of reports with increased user customization to meet user desired parameters or requirements, i.e. improved user experience (e.g. Marston: c.15: 34-38: “ In general, reports function screen 384 permits the user to generate any of a plurality of system 10 and application reports as described below.”; c.1:29-35: “it is desirable to provide a user interface which permits rapid navigation between various system functions, provides user programmable functionality to permit execution of certain system function with minimal user input, and provides context sensitive help.”) (see MPEP 2143 G).
Furthermore, it would have been obvious to one of ordinary skill in the art to combine the elements of Watanabe and Marston, as described above, in the same field of report generation for monitored devices and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Watanabe (Fig. 11: “Tap Here”;  [0068]; [0029]) describing interactive GUI and display of information based on user input, generating and outputting reports corresponding to multiple respective apparatuses meeting report conditions ([0073]; [0082]; [0078]), and describing a variety of report types and information capable of being generated/output (Fig. 13-14 and [0079]-[0080]), the results of the combination were predictable (MPEP 2143 A).

Claim 6,
Watanabe teaches: A service integrated system comprising: 
a terminal including first circuitry; (Fig. 1-4)
an information processing apparatus including second circuitry, (Fig. 1, 5)
the first circuitry being configured to 
select a data item in response to a user operation, (Fig. 11: “Tap Here”;  [0068]: For example, in a case where the user whose function is the “administrator” logs in on the electronic apparatus 1, the user may give an instruction for displaying the content. )
display a report output from the information processing apparatus, (Fig. 10, 13; Fig. 12: “S18”; [0068]: For example, in a case where the user whose function is the “administrator” logs in on the electronic apparatus 1, the user may give an instruction for displaying the content.)
the second circuitry being configured to 
[identify a data item] based on aggregation basis information that indicates one or more data items usable as bases for aggregating data to be contained in the report, among data available to a user, the data available to the user being identified based on service contract information that indicates one or more services available to the user and data definition information that indicates data generated for each of the one or more services, (Fig. 6-7 describing the data the generated reports/content are based on, e.g. apparatus usage information “31”, fixed apparatus info, e.g. IDs, “31”, and contract info for respective apparatuses “32”; Fig. 13-14 showing exemplary reports/content; [0078]: Then, the content generating unit 38 of the content center 3 generates, based on the apparatus information stored in the apparatus information storage unit 31, the content item with reference to the contract information stored in the contract information storage unit 32, and stores it in the content storage area 34 (step S14). For example, electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.”; [0079]-[0080] describing examples of the data items, identified/retrieved from storage and included in the reports/content; [0083])
identify …a particular data item as a basis for aggregation of the report to be output, and ([0078]: Then, the content generating unit 38 of the content center 3 generates, based on the apparatus information stored in the apparatus information storage unit 31, the content item with reference to the contract information stored in the contract information storage unit 32, and stores it in the content storage area 34 (step S14). For example, electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.”; [0083]: In response to the request, the content distribution processing unit 39 of the content center 3 retrieves the content item (for example, the usage situation report) from the content storage area 34 to transmit it to the electronic apparatus 1 identified by the apparatus ID (step S17).)
output to the terminal the report aggregated using the identified particular data item as the basis. (Fig. 13-14; Fig. 12: “S18”; [0073]: “and thereby distributes the content data to the electronic apparatus 1 which meets the condition 1.”;  [0074]; [0083]-[0084]: retrieves the content item (for example, the usage situation report) from the content storage area 34 to transmit it to the electronic apparatus 1 identified by the apparatus ID (step S17). Upon receiving the content item (data), the electronic apparatus 1 displays the content item) 
Watanabe fails to clearly describe selection of data item(s) at the terminal [in response to user operation] to be used as bases for the report, e.g. via user selection from available options, i.e.:
cause the first circuitry of the terminal to select the a data item based on aggregation basis information that indicates one or more data items usable as bases for aggregating data to be contained in the report…(bold emphasis added)
identify the selected data item as a particular data item as a basis for aggregation of the report to be output, (bold emphasis added)
Marston however, in analogous art of report generation, teaches the generation of reports for connected devices/services based on user selection, i.e.: 
cause the first circuitry of the terminal to select the a data item based on aggregation basis information that indicates one or more data items usable as bases for aggregating data to be contained in the report… identify the selected data item as a particular data item as a basis for aggregation of the report to be output, (bold emphasis added) (c.15:30-c.17:10 and Fig. 25-27 describing report functionality including customization of reports based on user selection of particular items as the basis for the report, e.g. c.15:45-51: “ Report selection screen 400 includes a plurality of report icons 402 which correspond to the report options available to the user depending upon the software options included in console 12 and the configuration of system 10.” ; c.15: 34-38: “In general, reports function screen 384 permits the user to generate any of a plurality of system 10 and application reports as described below.”; c.16:21-30: “Device selection screen 410 includes a plurality of device icons 412 which correspond to the plurality of devices included in system 10…. When the user selects a device icon 412, reports function screen 384 is again displayed and device button 390 is populated with name of the selected device icon 412 (in the example of FIG. 25, "All Tanks").”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Watanabe’s service contract based report generation, as described above, to include user selection of particular items to be the basis of the report in view of Marston with the motivation to provide a greater variety of reports with increased user customization to meet user desired parameters or requirements, i.e. improved user experience (e.g. Marston: c.15: 34-38: “ In general, reports function screen 384 permits the user to generate any of a plurality of system 10 and application reports as described below.”; c.1:29-35: “it is desirable to provide a user interface which permits rapid navigation between various system functions, provides user programmable functionality to permit execution of certain system function with minimal user input, and provides context sensitive help.”) (see MPEP 2143 G).
Furthermore, it would have been obvious to one of ordinary skill in the art to combine the elements of Watanabe and Marston, as described above, in the same field of report generation for monitored devices and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Watanabe (Fig. 11: “Tap Here”;  [0068]; [0029]) describing interactive GUI and display of information based on user input, the results of the combination were predictable (MPEP 2143 A).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US20160180385A1 describing providing advertisement content based on service contracts; US 20110093366 A1: providing SaaS applications and reports of application usage; US20110058213A1 describing providing print reports.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHELBY A TURNER/            Primary Examiner, Art Unit 3624